SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 16, 2014 COLONIAL FINANCIAL SERVICES, INC. (Exact name of Registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation) 001-34817 (Commission File Number) 90-0183739 (I.R.S. Employer Identification No.) 2745 S. Delsea Drive, Vineland, New Jersey (Address of principal executive offices) (Zip Code) (856) 205-0058 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review (a)On January 16, 2014, Colonial Bank, FSB (the “Bank”), the wholly owned subsidiary of Colonial Financial Services, Inc (the “Company”), notified the Office of the Comptroller of the Currency (the “OCC”) that, as of September 30, 2013, the Bank was not in compliance with the minimum capital ratios that had been established for the Bank.On January 21, 2014, the Bank filed an amended Call Report with the OCC restating the Bank’s regulatory capital ratios as of September 30, 2013.The required minimum capital ratios for the Bank are a Tier 1 capital to adjusted total assets ratio of 9.50%, a Tier 1 capital to risk-weighted assets ratio of 11.00%, and a Total risk-based capital to risk-weighted assets ratio of 13.00%.As of September 30, 2013, the Bank’s ratios for these items were 9.43%, 18.35% and 19.61%, respectively. The Company expects to file an amendment to its Quarterly Report for the quarter ended September 30, 2013, disclosing this information and restating note 11 to the unaudited financial statements included in the Quarterly Report, as soon as practicable.The Company’s audit committee has reviewed with the Company’s independent registered public accounting firm the information disclosed under this item. Item 8.01Other Events As described above under Item 4.02, on January 16, 2014, the Bank notified the OCC that, as of September 30, 2013, it was not in compliance with the minimum capital ratios that had been established for the Bank.Failure to comply with the regulatory capital ratios can result in the Bank being required to submit a revised capital plan for the OCC’s review and non-objection as well as imposition of a revised enforcement order. Item 9.01.Financial Statements and Exhibits Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLONIAL FINANCIAL SERVICES, INC. Date:January 23, 2014 By:/s/ Edward J. Geletka Edward J. Geletka President and Chief Executive Officer
